- 1 -



EXHIBIT 10-10
GANNETT CO., INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005


Amendment No. 5


Effective June 29, 2015, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
Deferred Compensation Plan Rules for Post-2004 Deferrals, restated as of January
1, 2005 (the “Plan”), in the following respects:
1.
Section 1.1 is amended in its entirety to read as follows:



1.1
Introduction

In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies. The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo,
Inc. to its shareholders (the “Spin-off”). In connection with the Spin-off,
Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (“SpinCo”). The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Company”) and
continues the digital/broadcast businesses.
Effective as of the Spin-off, this Plan shall be renamed as the TEGNA Inc.
Deferred Compensation Plan. This Plan is comprised of two documents, this
document (“the TEGNA Post-2004 Plan”) and the document entitled “Deferred
Compensation Plan Restatement dated February 1, 2003”, as amended, (the “TEGNA
Pre-2005 Plan”).
This Plan was adopted to provide the opportunity for directors of the Company
who are not also employees (“Directors”) and designated key employees of the
Company to defer certain compensation. Directors may defer to future years all
or part of their fees and designated key employees may defer to future years all
or part of their salary and bonuses. The Committee may also allow Directors and
key employees to defer such other forms of taxable income derived from the
performance of services for the Company as may be designated by the Committee
and which may be deferred pursuant to such special terms and conditions as the
Committee may establish (including, without limitation awards under long-term
incentive and stock-based plans) (amounts that may be deferred under this Plan
are collectively referred to as “Compensation”). The Plan also permits the
Company to credit eligible Participants’ deferred compensation accounts with
additional awards, and such awards shall be subject to such rules that are
specified by the Company.
2.Section 1.2 is renumbered to be Section 1.3 and the following new Section 1.2
is inserted:




--------------------------------------------------------------------------------

- 2 -



1.2    Benefits of and Liabilities with Respect to Transferred Participants


Pursuant to an Employee Matters Agreement by and between SpinCo and the Company
dated June 26, 2015 (the “Employee Matters Agreement”), the benefits of certain
Participants under this Plan have been assumed by SpinCo under its 2015 Deferred
Compensation Plan (such Participants, the “Transferred Participants”). SpinCo,
and not the Company, shall be solely responsible for paying such assumed
benefits. The Employee Matters Agreement may be used as an aid in interpreting
the terms of the benefits hereunder.


The SpinCo 2015 Deferred Compensation Plan is comprised of two documents, one
subtitled Rules for Pre-2005 Deferrals (“the SpinCo Pre-2005 Plan”) and one
subtitled Rules for Post-2004 Deferrals (the “SpinCo Post-2004 Plan”). All
liabilities with respect to benefits of Transferred Participants accrued under
this TEGNA Post-2004 Plan are hereby, effective as of the Spin-off, transferred
to the SpinCo Post-2004 Plan. All liabilities with respect to benefits of
Transferred Participants accrued under the TEGNA Pre-2005 Plan are, effective as
of the Spin-off, transferred to the SpinCo Pre-2005 Plan. Notwithstanding any
other provision of this Plan or the SpinCo 2015 Deferred Compensation Plan, no
Participant shall be entitled to duplicate benefits under both such Plans with
respect to the same period of service or compensation.


The list of Transferred Participants is maintained by the Company. The benefits
with respect to Transferred Participants derived from the this Plan shall not be
amended in a manner so as to subject them to additional tax under Section 409A
of the Internal Revenue Code, and any amendment which would have such an effect
shall be deemed void and ineffective.


For any employee or director who is employed by or serving as a director of
SpinCo immediately after the Spin-off, the change in employment or directorship
status resulting from the Spin-off shall not be considered a “separation from
service”, “retirement”, “cessation of employment”, “termination of employment”,
“termination of employment with the Company”, “directorship termination”,
“retirement from the Board”, “Director leaves the Board”, “cessation of
employment with the Company or any Participating Affiliate” or similar term.


3.Effective as of the Spin-off, all references to “Gannett Co., Inc.” or similar
terms shall refer to TEGNA Inc. as appropriate.
4.
The following is added to the end of Section 2.6(b):



With respect to the TEGNA stock fund, the accounts of Participants as of the
Spin-off only shall also have deemed investments in shares of SpinCo derived
from the Spin-off and a hypothetical fund will be established for such stock.
Notwithstanding any provision to the contrary, Participants may elect in a
manner prescribed by the




--------------------------------------------------------------------------------

- 3 -



Committee to allocate out of such SpinCo stock fund but shall not be able to
allocate any additional amounts to the SpinCo stock fund.


5.Section 2.7 is amended by deleting the words “the final sentence of”.
6.Section 2.8 is amended by adding the following provision to the end of such
section:
Notwithstanding the foregoing, deemed dividends relating to hypothetical Spinco
stock in the hypothetical Spinco stock fund will not be deemed reinvested in
Spinco stock. Instead, such deemed dividends will be hypothetically invested
proportionately in the investment funds selected by the Participant in his most
recent investment direction, or, in the absence of an explicit investment
direction, in the default investment fund.


7.
The following is added to the end of Section 2.9(h):



Notwithstanding the foregoing or any other provision of this Plan, any portion
of a Participant’s Deferred Compensation Account deemed invested in shares of
SpinCo may only be settled in cash.


8.
The following subparagraph is added to the end of Section 3.7(h):



(v)    Notwithstanding the foregoing or any other provision of this Plan, and
for avoidance of doubt, the Spin-off shall not be considered a Change in Control
hereunder and only a Change in Control of TEGNA Inc., and not of SpinCo, shall
be considered a Change in Control with respect to Participants hereunder.


9.
The following is added to the end of Section 5.3:



Effective as of the Spin-off, “Savings Plan” means the TEGNA 401(k) Savings
Plan. However, for the 2015 Plan Year only, in determining the benefits to be
credited pursuant to this Article V, the contributions made by or with respect
to an Excess Plan Participant under both the TEGNA 401(k) Savings Plan and the
Gannett Co., Inc. 401(k) Savings Plan shall be taken in to account.


IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of June 26, 2015.
GANNETT CO., INC.






By: /s/ Todd A. Mayman                
Name: Todd A. Mayman
Title:
Senior Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------

- 4 -







